COOK, Justice.
The petition for the writ of mandamus is denied.
In denying the petition for the writ of mandamus, this Court does not wish to be understood as approving all the language, reasons, or statements of law in the related opinion of the Court of Criminal Appeals. Ex parte Taylor, 720 So.2d 1054 (Ala.Crim.App.1998). See Horsley v. Horsley, 291 Ala. 782, 280 So.2d 155 (1973).
WRIT DENIED.
HOOPER, C.J., and MADDOX, HOUSTON, SEE, and LYONS, JJ., concur.
KENNEDY, J., concurs in the result.
JOHNSTONE, J., dissents.
BROWN, J., recuses herself.